654 F.2d 361
James R. STOREY, Plaintiff-Appellant,v.OFFICE OF PERSONNEL MANAGEMENT, Defendant-Appellee.
No. 81-7252

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
Aug. 27, 1981.
Fredericks, Jones & Wilbur, Carl Fredericks, Marietta, Ga., for plaintiff-appellant.
Myles E. Eastwood, Asst. U.S. Atty., Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before RONEY, KRAVITCH and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
In the National Guard Technicians Act of 1968, Pub.L. No. 90-486, 82 Stat. 755 (Aug. 13, 1968), Congress extended federal retirement benefits, among other benefits, to National Guard technicians but only if they worked as such technicians on or after January 1, 1969.  See 5 U.S.C.A. § 8332(b)(6).  Appellant, a former National Guard technician from 1948 to 1959, challenges the constitutionality of the Act by alleging the exclusion of former technicians serves no rational purpose and the choice of January 1, 1969 as the eligibility date is arbitrary.  We find the Act to be constitutional for the reasons set forth in the district court's opinion at 519 F.Supp. 54 (N.D.Ga.1981).


2
It is obvious that Congress had as one of its purposes in passing the challenged legislation the encouragement of persons to join the National Guard technician's program or remain a member if already a member on January 1, 1969.  Plaintiff was not a member on that day and had not been in the National Guard for approximately ten years.  Plaintiff has no basis for complaint.


3
AFFIRMED.